Citation Nr: 1034893	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-21 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to an initial evaluation in excess of 60 percent 
for coronary artery disease status post coronary bypass.  

3.  Entitlement to an initial evaluation in excess of 20 percent 
for multiple metatarsal head resections of the left foot.  

4.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service June 1960 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004, August 2005, and December 2005 
rating determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Columbia, South Carolina.  

In an August 2006 rating determination, the RO increased the 
Veteran's disability evaluation for his coronary artery disease 
from 30 to 60 percent, with an effective date of the initial 
grant of service connection.  

In his July 2010 written argument, the Veteran's 
representative raised the issues of entitlement to service 
connection for hearing loss and tinnitus.  As these issues 
are not properly before the Board, they are referred to 
the Agency of Original Jurisdiction (AOJ) for appropriate 
action. 

The issues of entitlement to service connection for colon cancer 
and entitlement to higher evaluations for DM and multiple 
metatarsal head resections of the left foot are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.  




FINDING OF FACT

The Veteran's coronary artery disease status post coronary bypass 
does not result in chronic congestive heart failure; findings of 
a workload of 3 METs or less; or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 60 percent 
for coronary artery disease status post coronary bypass have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.104, Diagnostic Code 7005 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Coronary Artery Disease

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

A 10 percent evaluation is warranted for arteriosclerotic heart 
disease (coronary artery disease) with a documented history of 
coronary artery disease where a workload of greater than 7 
metabolic equivalents (METs) but not greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope; or, 
continuous medication is required.  A 30 percent evaluation is 
warranted for arteriosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
where a workload of greater than 5 metabolic equivalents (METs) 
but not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, 
or X-ray.  A 60 percent evaluation is warranted where there is 
more than one episode of acute congestive heart failure in the 
past year; or where a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 100 
percent evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where there 
is left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The provisions of 38 C.F.R. § 4.104 define one MET is the energy 
cost of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the level 
of activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope may be 
used.  38 C.F.R. § 4.104, Note 2.

At the time of a December 2004 VA examination, the Veteran 
reported that he was able to walk up a flight of stairs without 
becoming winded.  The examiner noted that the Veteran stated he 
would become winded when trying another set of stairs.  The 
examiner indicated that the Veteran would likely be able to 
produce 4 METs.  He had no significant angina and no dyspnea.  He 
did feel fatigued.  The Veteran reported getting nauseous and 
dizzy but he did not have syncope.  The examiner noted that the 
Veteran was easily able to complete 4 METs and had no evidence of 
heart failure.  A diagnosis of coronary artery disease, likely 
exacerbated by history of hypertension, which was likely ongoing 
before being diagnosed with coronary artery disease, was 
rendered.   The examiner noted that the Veteran had occasional 
symptoms of nausea, dizziness, and fatigue, but did not have a 
history of myocardial infarction.  He again stated that the 
Veteran was able to produce at least 4 METs and did not have 
significant angina.  

A December 2004 echocardiogram revealed an ejection fraction of 
61 percent.  The examiner indicated that the Veteran had a normal 
LV systolic function, normal right heart hemodynamics, and normal 
morphology of four cardiac valves.  

At the time of a July 2005 VA examination, the Veteran denied 
having valvular heart disease, rheumatic fever, congestive heart 
failure, or cardiac arrhythmias.  He also noted never having had 
a pacemaker or defibrillator implantation.  The Veteran further 
denied having pericarditis.  

The Veteran reported that he could walk up hill but not too far.  
He cared for his animals (birds, fish dogs, and cats).  He fed 
them and watered them.  The most physically taxing thing he could 
do was carry groceries.  The examiner indicated that he estimated 
the Veteran's exercise tolerance as 5 to 7 METs.  The examiner 
noted the results of the December 2004 echocardiogram.  He 
rendered a diagnosis of coronary artery disease.  He indicated 
that the Veteran's ejection fraction was a better measure of his 
cardiac status as his physical exertion was largely limited by 
his left foot.  

At the time of a June 2006 VA examination, the Veteran indicated 
that he had been seen at Toumy Hospital in April 2006 for chest 
pain, which was relieved by oxygen.  The Veteran noted having 
some angina on exertion as well as dyspnea on exertion.  On 
occasion, he would become dizzy but he denied any syncope.  The 
examiner noted that the Veteran reported limited exercise ability 
due to a recent foot operation.  Diagnoses of coronary artery 
disease and hypertension were rendered.  The examiner indicated 
that the Veteran was scheduled to have an echocardiogram in July 
2006, however, he did not show any clinical signs of depressed 
ejection fraction, and his December 2004 ejection fraction was 
noted to be 61 percent.  The examiner estimated that the 
Veteran's estimated achievable METs was approximately 5, however, 
this seemed to be more limited due to his foot condition than 
cardiovascular problems.  

The Veteran underwent the echocardiogram in August 2006.  At that 
time, an ejection fraction of 52 percent was recorded.  The 
examiner indicated that the Veteran had a predominantly normal 
echocardiogram with trivial vascular regurgitation.  

In November 2006, the Veteran forwarded the results of a private 
October 2006 stress test which revealed an ejection fraction of 
64 percent.  It was the examiner's impression that the Veteran 
had possible low grade inferior ischemia and a normal left 
ventricular wall motion with an ejection fraction of 64 percent.  

While the Board is sympathetic to the Veteran's beliefs that an 
increased evaluation is warranted, numerous examinations and test 
results demonstrate that he has not been shown to have chronic 
congestive heart failure or left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  Moreover, while the 
examiners noted that activity caused dyspnea, angina, dizziness, 
there were no findings of syncope and the examiners reported METs 
of no less than 4 at any time.  As such, the Veteran has not been 
shown to have met the criteria for a 100 percent disability 
evaluation at anytime throughout the course of the appeal.  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's coronary artery disease manifestations are 
contemplated in the rating schedule.  No exceptional factors have 
been reported. While the Veteran was hospitalized for chest pain 
in April 2006, this abated with oxygen.  The Board further 
observes that the Veteran has been in receipt of total disability 
evaluation based upon individual unemployability due to his 
combined service-connected disabilities since April 1, 2005.  As 
such, the criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  As it relates to 
the issue of a higher initial evaluation, the courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations, with the results from the 
examinations providing necessary information to properly rate the 
Veteran's claim.  Based upon the foregoing, no further action is 
necessary to assist the Veteran in substantiating the claim.


ORDER

An initial evaluation in excess of 60 percent for coronary artery 
disease status post coronary bypass is denied.  


REMAND

As it relates to the claim for a higher initial evaluation for 
DM, the Board notes that the last comprehensive VA examination 
afforded the Veteran, as it relates to his DM, occurred in 
January 2006.  In a July 2006 statement, the Veteran indicated 
that the medications for his DM had increased and his condition 
had become worse.  

As it relates to the claim for a higher evaluation for the 
Veteran's left foot disorder, the Board notes that the last 
comprehensive VA examination afforded the Veteran occurred in 
December 2005.  In a July 2006 letter, the Veteran reported that 
his left foot problems had increased in severity.  He stated that 
he could not move his toes and that he had to lie down until his 
left foot pain would go away.  In his July 2010 written argument, 
the Veteran's representative noted that there were no ranges of 
motion recorded at the time of the December 2005 VA examination 
as it related to the left foot.  

VA is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  The veteran is competent to 
provide an opinion that his disability has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  As such, additional VA 
examinations to determine the extent of any DM and left foot 
disorder are warranted.

As it relates to the issue of service connection for colon 
cancer, the Board notes that the Veteran contends that his colon 
cancer was caused by his exposure to ionizing radiation while 
working as part of a crew at the Enewetak Atoll, which is a 
former atomic bomb test area.  The Veteran's service record 
confirms that his duties included being assigned to that area 
beginning in August 1978.  The Veteran's colon cancer was first 
diagnosed in 1999.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  
First, there are certain types of cancer which will be 
presumptively service connected.  See 38 U.S.C.A. § 1112c; 
38 C.F.R. § 3.309(d).

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that certain 
conditions specified in that regulation are met.  The regulation 
states that, if the Veteran has one of the radiogenic diseases, 
the case will be referred to the Under Secretary for Benefits for 
review as to whether sound scientific medical evidence supports 
the conclusion that it is at least as likely as not that the 
Veteran's disease resulted from radiation exposure during 
service.

Third, direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated by 
service, a task which includes the difficult burden of tracing 
causation to a condition or event during service."  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).  Where the issue 
involves such a question of medical causation, competent evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Because the Veteran did not engage in one of the specific 
radiation risk activities set forth in 38 C.F.R. § 3.309(d)(2) 
(such onsite participation in atmospheric detonation of a nuclear 
device), the presumptive provisions of 38 C.F.R. § 3.309 are not 
for application.

However, colon cancer is set forth in 38 C.F.R. § 3.311(b)(2) as 
a radiogenic disease.  It also became manifest 5 years or more 
after the alleged radiation exposure, as required by 38 C.F.R. 
§ 3.311(b)(5).  Thus, the procedural development mandates under 
38 C.F.R. § 3.311 for claims based on exposure to ionizing 
radiation are applicable.

Given the manifestation of a radiogenic disease within the 
appropriate timeframe, the regulation then calls for a request 
for dose information and a request to obtain a dose assessment 
for the Veteran.  See 38 C.F.R. § 3.311(a).  For claims involving 
atmospheric nuclear weapons test participation and the occupation 
of Hiroshima and Nagasaki, dose data will be requested from the 
Department of Defense.  38 C.F.R. § 3.311(a)(2)(i), (ii).  In 
this case, the Veteran did not participate in those types of 
events.  Instead, he reportedly was present at an atomic weapons 
testing area many years later.  Therefore, his claim is covered 
by 38 C.F.R. § 3.311(a)(2)(iii) for "other exposure claims."

For other exposure claims, a request will be made for any 
available records concerning the Veteran's exposure to radiation.  
In addition to the dose information request, the regulation 
compels the forwarding of all records pertaining to the Veteran's 
radiation dose in service to the Under Secretary for Health.  He 
or she will be responsible for the preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Once the dose 
estimate is prepared, before the claim is adjudicated, it must be 
referred to the Under Secretary of Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  See 
38 C.F.R. § 3.311(b)(1).  This regulation indicates that the 
Under Secretary for Benefits will make a determination as to 
whether it is at least as likely as not that the Veteran's cancer 
resulted from exposure to radiation in service.  38 C.F.R. 
§ 3.311(c)(1)(i).  Significantly, these procedures were not 
followed.  Therefore, the Board finds that further development 
for the claim of service connection for colon cancer is warranted 
and a remand is necessary in order to give the appellant every 
consideration with respect to the appeal and to accord him due 
process of law.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and all 
appropriate service departments and request 
a copy of the Veteran's service personnel 
records and unit histories for all units 
with which the veteran served.  The RO 
should also request from the appropriate 
service departments, to include as 
appropriate, the USAF Radiation Dosimetry 
Laboratory, the Department of Defense, and 
the Defense Nuclear Agency, all available 
records and information specific to 
possible radiation exposure, including DD 
Form 1141.  Such correspondence should 
attach a copy of the Veteran's service 
personnel records demonstrating 
participation in any projects/duties 
performed on Enewetak Atoll in 1978.  If 
any requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.

2.  In accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), forward the Veteran's 
records concerning his radiation exposure, 
including any service records, statements 
and testimony regarding radiation exposure, 
and any other information previously 
obtained from the United States Army, to 
the Under Secretary for Health, for 
preparation of a dose estimate, to the 
extent feasible.  (If a specific estimate 
cannot be made, a range of possible doses 
should be provided.)

3.  If the above-requested development 
results in a positive dose estimate, the 
case should then be referred to the Under 
Secretary for Benefits for an opinion under 
38 C.F.R. § 3.311(c) regarding whether it 
is at least as likely as not that the 
Veteran's colon cancer resulted from 
exposure to radiation in service.

4.  Schedule the Veteran for an examination 
to determine the severity of his left foot 
disorder with multiple metatarsal head 
resections.  All indicated tests and 
studies, including range of motion testing, 
should be performed and all findings must 
be reported in detail.  The claims folder 
must be available to the examiner for 
review in conjunction with the examination.  
After examination, the examiner is 
requested to render an opinion as to the 
nature and severity of each foot disorder 
resulting from the service-connected foot 
disability, to include whether the overall 
symptomatology results in mild, moderate, 
moderately severe, or severe impairment.  
Detailed rationale is requested for each 
opinion that is rendered. 

5.  Schedule the Veteran for a VA diabetes 
examination to clearly determine the 
nature, severity and extent of all 
manifestations of the service-connected DM 
disability, to include clearly listing all 
additional complications resulting from/due 
to his diabetes.

The examiner is specifically requested to 
comment on whether the Veteran requires 
insulin, oral medication, restricted diet, 
regulation of activity, or hospitalization 
for hypoglycemic reactions or ketoacidosis.  
The examiner is also required to comment on 
whether maintenance of the Veteran's DM 
requires regular visits to a diabetic care 
provider, and if so, the regularity with 
which those visits are necessary.

6.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


